Citation Nr: 9921291	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for strabismus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 1967 
to April 1971, with subsequent periods of active duty for 
training in the reserves.  He also served in the Coast Guard from 
August 1984 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office (RO).  
In June 1994, the RO denied the veteran's claim of entitlement to 
service connection for strabismus and in July 1995, the RO denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.

The Board notes that in February 1998, the RO granted the 
veteran's claims of entitlement to service connection for 
arthritis of the right hand, tinnitus, and the residuals of a 
right shoulder injury.  As the veteran has not initiated an 
appeal regarding the disability ratings or effective dates 
assigned, these matters are not now before the Board.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 
112 F.3d 1030 (1997).


REMAND

The veteran is claiming entitlement to service connection for 
strabismus and bilateral hearing loss, which he contends were 
either incurred in or aggravated by his service.  

The Board notes that the veteran acknowledges that his strabismus 
is a congenital condition, which was first diagnosed at age 
twelve, and that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. §§ 3.303 
(c), 4.9 (1998); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, the veteran has alleged that his strabismus was 
aggravated when he served as a surface radar operator in Vietnam.  
VA law allows service connection for a preexisting injury or 
disease, where there is an aggravation of that disability during 
military service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1998).  See, in particular, VA General Counsel's holding in OGC 
Precedent Opinion 82-90 (July 18, 1990) to the effect that 
service connection may be granted for diseases (but not defects) 
of congenital, developmental or familial origin if the evidence 
on the whole establishes that the familial condition was incurred 
or aggravated during service within the meaning of VA law and 
regulations.

The record shows that prior to entry into the Coast Guard, the 
veteran served in the Navy from February 1967 until April 1971.  
This service includes a period of active duty in Vietnam.  
However, with the exception of dental records, his service 
medical records from this period are not currently associated 
with the claims folder, and there is no indication that the RO 
has previously attempted to obtain these records.  As the veteran 
has alleged that his congenital condition, strabismus, was 
aggravated during this period of service, the Board finds it 
necessary to obtain and review these records before rendering a 
decision on his claim.

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board notes that 
service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Board notes that there are ample audiometric examinations of 
record, conducted by both military and private medical examiners, 
which show that the veteran's hearing loss does not meet the 
auditory threshold requirements of § 3.385.  However, during the 
veteran's May 1999 hearing before the undersigned, he submitted a 
recent audiometric examination conducted at a VA outpatient 
clinic which shows a pure tone average of 58 in the right ear and 
48 in the left ear for the frequencies of 500, 1000, and 2000 
hertz.  The May 1999 VA examiner's report does not in any way 
reconcile these findings from the veteran's previous results.  
Due to the apparent inconsistency between this most recent 
audiometric examination and the numerous examinations conducted 
throughout the last several years, the Board finds that a further 
VA audiological examination is necessary in order to determine 
whether the veteran has a current hearing loss disability as 
defined by 38 C.F.R. § 3.385.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure the 
veteran's service medical records for the 
period of February 1967 through April 1971.  
Any correspondence sent or received by the 
RO regarding these attempts should be 
incorporated into the record.  If for any 
reason these records are found to be 
unavailable, this should be noted and 
explained in the file.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review before 
the examination.  The examiner is requested 
to review the previous audiometric tests of 
record and, if possible, attempt to 
reconcile the veteran's most recent 
audiometric score with the previous 
audiometric scores of record.  
Additionally, the examiner should note any 
impact that the veteran's tinnitus may have 
on his audiometric testing.  The rationale 
underlying any conclusions should be 
explained and the report of the examination 
should be associated with the veteran's 
claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all development actions have 
been completed in full.  Then the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and strabismus, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the question at issue.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The Board notes that the Court has stated that compliance by the 
RO with the Board's remand instructions is neither optional nor 
discretionary.  A claimant is entitled to complete compliance 
with the Board's instructions.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and a further remand of the 
case will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


